Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 1 of 21




                           EXHIBIT A
OCS Search                                                             Page 1 of 2
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 2 of 21




                      MIAMI-DADE COUNTY CLERK OF THE                                                                   Contact Us     My Account

                      COURTS
                      HARVEY RUVIN


  CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

    BACK TO SEARCH


    JORGE UGARTE VS WHOLE FOODS MARKET IP LP


                 Local Case Number:    2020-008685-CA-01                                  Filing Date:    04/20/2020


                 State Case Number:    132020CA008685000001                           Judicial Section:   CA02


           Consolidated Case No.:      N/A                                                 Case Type:     Discrimination - Employment or Other


                        Case Status:   OPEN




       Parties                                                                                                                        Total Of Parties: 2   +

       Hearing Details                                                                                                              Total Of Hearings: 0    −

   Hearing Date                 Hearing Time                   Hearing Code                     Description                 Hearing Location



      Dockets                                                                                                                        Total Of Dockets: 9    −

     EXPORT TO CSV


                                                                              Event
                 Number      Date            Book/Page     Docket Entry       Type         Comments

                 8           05/20/2020                    Motion for         Event        Parties: Whole Foods Market IP LP
                                                           Extension of
                                                           Time


                 7           05/06/2020                    Service            Event        Parties: Whole Foods Market IP LP
                                                           Returned


                 6           04/23/2020                    Receipt:           Event        RECEIPT#:2320139 AMT PAID:$10.00 NAME:SYGMAN, FORREST
                                                                                           7300 N KENDALL DR STE 450 MIAMI FL 33155 COMMENT:
                                                                                           ALLOCATION CODE QUANTITY UNIT AMOUNT 3139-SUMMONS
                                                                                           ISSUE FEE 1 $10.00 $10.00 TENDER TYPE:E-FILING ACH TENDER
                                                                                           AMT:$10.00 RECEIPT


                             04/22/2020                    20 Day             Service
                                                           Summons
                                                           Issued


                 5           04/22/2020                    ESummons 20        Event        Parties: Whole Foods Market IP LP
                                                           Day Issued


                 4           04/22/2020                    (M) 20 Day (C)     Event
                                                           Summons (Sub)
                                                           Received




https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                      5/28/2020
OCS Search                                                             Page 2 of 2
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 3 of 21


                                                                                       Event
                     Number       Date           Book/Page          Docket Entry       Type       Comments

                     3            04/21/2020                        Receipt:           Event      RECEIPT#:2320176 AMT PAID:$401.00 NAME:SYGMAN, FORREST
                                                                                                  7300 N KENDALL DR STE 450 MIAMI FL 33155 COMMENT:
                                                                                                  ALLOCATION CODE QUANTITY UNIT AMOUNT 3100-CIRCUIT
                                                                                                  FILING FEE 1 $401.00 $401.00 TENDER TYPE:E-FILING ACH
                                                                                                  TENDER AMT:$401.00 RECE


                     2            04/20/2020                        Complaint          Event



                     1            04/20/2020                        Civil Cover        Event
                                                                    Sheet - Claim
                                                                    Amount




      BACK TO SEARCH
  Please be advised:

  The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
  completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
  and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
  Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
  contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk’s
  Office.

  If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
  above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer



      General
      Online Case Home        Civil / Family Courts Information      Login                                                                     HARVEY RUVIN
                                                                                                                                               Miami-Dade County
                                                                                                                                               Clerk of the Courts
      Help and Support
                                                                                                                                               73 W. Flagler Street
      Clerk's Home       Privacy Statement     ADA Notice         Disclaimer    Contact Us                                                     Miami, Florida 33130

      About Us                                                                                                                                 305-275-1155




                                                                                                                           ©2020 Clerk of the Courts. All rights reserved.




https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                               5/28/2020
FilingCase 1:20-cv-22242-KMW
       # 106452957              Document
                    E-Filed 04/20/2020   1-2 Entered
                                       02:06:33 PM on FLSD Docket 05/29/2020 Page 4 of 21

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.           CASE STYLE
                                         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                          IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                                          Case No.: _________________
                                                                          Judge: ____________________
  Jorge Ugarte
   Plaintiff
                   vs.
  Whole Foods Market I.P.,L.P.,a Foreign Limited Par
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $30,001

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                  ☐     Malpractice – other professional
               ☐ Condominium                                                    ☒ Other
               ☐ Contracts and indebtedness                                       ☐     Antitrust/Trade Regulation
               ☐ Eminent domain                                                   ☐     Business Transaction
               ☐ Auto negligence                                                  ☐     Circuit Civil - Not Applicable
               ☐ Negligence – other                                               ☐     Constitutional challenge-statute or ordinance
                 ☐    Business governance                                         ☐     Constitutional challenge-proposed amendment
                 ☐    Business torts                                              ☐     Corporate Trusts
                 ☐    Environmental/Toxic tort                                    ☒     Discrimination-employment or other
                 ☐    Third party indemnification                                 ☐     Insurance claims
                 ☐    Construction defect                                         ☐     Intellectual property
                 ☐    Mass tort                                                   ☐     Libel/Slander
                 ☐    Negligent security                                          ☐     Shareholder derivative action
                 ☐    Nursing home negligence                                     ☐     Securities litigation
                 ☐    Premises liability – commercial                             ☐     Trade secrets
                 ☐    Premises liability – residential                            ☐     Trust litigation
               ☐ Products liability
               ☐ Real Property/Mortgage foreclosure                             ☐ County Civil
                 ☐    Commercial foreclosure                                     ☐     Small Claims up to $8,000
                 ☐    Homestead residential foreclosure                          ☐     Civil
                 ☐    Non-homestead residential foreclosure                      ☐     Replevins
                 ☐    Other real property actions                                ☐     Evictions
               ☐ Professional malpractice                                        ☐     Other civil (non-monetary)
                 ☐    Malpractice – business
                 ☐    Malpractice – medical
   Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 5 of 21


                                                   COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes ☐ No ☒


    IV.        REMEDIES SOUGHT (check all that apply):
               ☒ Monetary;
               ☐ Non-monetary declaratory or injunctive relief;
               ☐ Punitive

    V.         NUMBER OF CAUSES OF ACTION:
                 (Specify)


               3

    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                ☐ Yes
                ☒ No

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
               ☒ No
               ☐ Yes – If “yes” list all related cases by name, case number and court:




    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                ☒ Yes
                ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:      s/ Forrest Sygman
          Attorney or party
FL Bar No.: 748020
          (Bar number, if attorney)
                Forrest Sygman
               (Type or print name)
     Date:      04/20/2020
   Case# 1:20-cv-22242-KMW
Filing                      Document 1-2
         106452957 E-Filed 04/20/2020     Entered
                                      02:06:33 PMon FLSD Docket 05/29/2020 Page 6 of 21
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 7 of 21
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 8 of 21
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 9 of 21
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 10 of 21
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 11 of 21
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 12 of 21
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 13 of 21
FilingCase 1:20-cv-22242-KMW
       # 106559888              Document
                     E-Filed 04/22/2020   1-2 Entered
                                        12:43:09 PM on FLSD Docket 05/29/2020 Page 14 of 21
  IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
   IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

  DIVISION                                                                                                                  CASE NUMBER
                                                   SUMMONS 20 DAY CORPORATE SERVICE
  CIVIL               OTHER
                                                          (a) GENERAL FORMS                                             2020-008685-CA-01
   DISTRICTS
  PLAINTIFF(S)                                                VS. DEFENDANT(S)                                                 SERVICE
  JORGE UGARTE                                              WHOLE FOODS MARKET I.P., L.P.,
                                                            a Foreign Limited Partnership,



  THE STATE OF FLORIDA:

  To Each Sheriff of the State:
  YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on

  defendant(s): WHOLE        FOODS MARKET I.P., L.P.,




                                                                                                                                                CLOCK IN
                  By serving the Registered Agent CT Corporation System
                  1200 S. Pine Island Road
                  Plantation, Fl 33324


  Each defendant is required to serve written defense to the complaint or petition on
  Plaintiff’s Attorney:   FORREST SYGMAN, PA
  whose address is:       7300 NORTH KENDALL DRIVE, SUITE 450
                          MIAMI, FL 33156


  within 20 days “ Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies, or
  one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days. When
  suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
  defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before service
  on Plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for the relief
  demanded in the complaint or petition.

                                                                                                                                 DATE

   HARVEY RUVIN

  CLERK of COURTS

                                                              DEPUTY CLERK

                      AMERICANS WITH DISABILITIES ACT OF 1990
                                          ADA NOTICE
  “If you are a person with a disability who needs any accommodation in order to participate
  in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance.
  Please contact the Eleventh Judicial Circuit Court’s ADA Coordinator, Lawson
  E. Thomas Courthouse Center, 175 NW 1st Ave., Suite 2702, Miami, FL 33128, Telephone
  (305) 349-7175; TDD (305) 349-7174, Fax (305) 349-7355 at least 7 days before your
  scheduled court appearance, or immediately upon receiving this notification if the time
  before the scheduled appearance is less than 7 days; if you are hearing or voice impaired,
  call 711.”
 CLK/CT. 314 Rev. 02/16                                                                               Clerk’s web address: www.miami-dadeclerk.com
                                                                        Page 1 of 1
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 15 of 21




 https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 5/28/2020
FilingCase 1:20-cv-22242-KMW
       # 107127917              Document
                     E-Filed 05/06/2020   1-2 Entered
                                        12:48:16 PM on FLSD Docket 05/29/2020 Page 16 of 21
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 17 of 21
FilingCase 1:20-cv-22242-KMW
       # 107735997              Document
                     E-Filed 05/20/2020   1-2 Entered
                                        12:16:36 PM on FLSD Docket 05/29/2020 Page 18 of 21


                        IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                                IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                         CASE NO. 2020-008685-CA-01

        JORGE UGARTE,

               Plaintiff,

        v.

        WHOLE FOODS MARKET I.P., L.P.,

              Defendant.
        ________________________________________/

             DEFENDANT’S UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO
             RESPOND TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

               Defendant, WHOLE FOODS MARKET I.P., L.P. (“Defendant”), respectfully requests the

        entry of an order extending the time, through and including June 5, 2020, in which to file a response

        to Plaintiff, JORGE UGARTE’s (“Plaintiff”) Complaint. In support of this Motion, Defendant

        states as follows:

               1.      Plaintiff filed this action on April 20, 2020. Defendant was served with the

        Summons and Complaint on May 1, 2020. Accordingly, Defendant’s response to the Complaint

        is currently due on May 21, 2020.

               2.      Counsel for Defendant is currently in the process of investigating the allegations of

        the Complaint, and respectfully requests a brief extension, through and including June 5, 2020, to

        respond to the Complaint. The requested extension will permit counsel to investigate the matter in

        order to prepare an adequate response.

               3.      In accordance with the Rules of this Court, on May 18, 2020, Defendant’s counsel,

        Alexandra Blanco Mangas, conferred with Plaintiff’s counsel, Forrest Sygman, Esq., who advised

        that Plaintiff has no objection to the requested enlargement of time.
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 19 of 21



             4.     This motion is not made to unduly delay these proceedings, the requested extension

   will not prejudice either party, and it is in the interest of justice to grant the enlargement requested

   herein.

             WHEREFORE, Defendant respectfully requests that the Court enter an Order granting the

   instant Motion and permitting Defendant to respond to Plaintiff’s Complaint on or before June 5,

   2020.


   DATED: this 20th day of May 2020.                       Respectfully Submitted,


                                                          By: /s/ Alexandra Blanco Mangas
                                                          Patrick G. DeBlasio, III
                                                          Florida Bar No. 871737
                                                          E-mail: pdeblasio@littler.com
                                                          Secondary: btapia@litter.com
                                                          Alexandra Blanco Mangas
                                                          Florida Bar No. 106874
                                                          E-mail: alblanco@littler.com
                                                          Secondary: kljackson@littler.com
                                                          LITTLER MENDELSON, P.C.
                                                          Wells Fargo Center
                                                          333 S.E. 2nd Avenue, Suite 2700
                                                          Miami, Florida 33131-1804
                                                          Telephone: (305) 400-7500
                                                          Facsimile: (305) 603-2552

                                                          COUNSEL FOR DEFENDANT
                                                          WHOLE FOODS MARKET I.P., L.P.




                                                      2
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 20 of 21



                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 20th day of May 2020, a true and correct copy of the

   foregoing document was filed with the Clerk of Court by using the Florida Courts E-Filing Portal

   and served this day on all counsel of record identified on the attached Service List, either via

   transmission of Notices of Electronic filing generated by the Florida Courts E-Filing Portal or in

   some other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.

                                                       /s/ Alexandra Blanco Mangas
                                                       Alexandra Blanco Mangas, Esq.




                                            SERVICE LIST

    ATTORNEYS FOR PLAINTIFF                         ATTORNEYS FOR DEFENDANT

    Forrest Sygman, Esq.                            Patrick G. DeBlasio, III
    Florida Bar No. 748020                          Florida Bar No. 871737
    E-mail: forrest@sygmanlaw.com                   E-mail: pdeblasio@littler.com
    Secondary: paralegal@sygmanlaw.com              Secondary: btapia@litter.com
    Marlene Collazo, Esq.                           Alexandra Blanco Mangas
    Florida Bar No. 75330                           Florida Bar No. 106874
    E-mail: associate@sygmanlaw.com                 E-mail: alblanco@littler.com
    FORREST SYGMAN, P.A.                            Secondary: kljackson@littler.com
    The Tate Building                               LITTLER MENDELSON, P.C.
    7300 N. Kendall Drive, Suite 450                Wells Fargo Center
    Miami, Florida 33156                            333 S.E. 2nd Avenue, Suite 2700
    Telephone: (305) 661-8955                       Miami, Florida 33131-1804
                                                    Telephone: (305) 400-7500
                                                    Facsimile: (305) 603-2552


   4813-6689-6316.1 099817.1063




                                                   3
Case 1:20-cv-22242-KMW Document 1-2 Entered on FLSD Docket 05/29/2020 Page 21 of 21



                       IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                               IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                       CASE NO. 2020-008685-CA-01

   JORGE UGARTE,

            Plaintiff,

   v.

   WHOLE FOODS MARKET I.P., L.P.,

         Defendant.
   ________________________________________/

                                             AGREED ORDER

            THIS MATTER having come before the Court on Defendant Whole Foods Market I.P.,

   L.P.’s Unopposed Motion for Enlargement of Time to Respond to Plaintiff’s Complaint, and the

   Court being otherwise duly advised, it is hereby:

            ORDERED AND ADJUDGED as follows:

            1.        The Defendant’s Motion is GRANTED.

            2.        Defendant shall have until June 5, 2020 to respond to the Complaint.

            DONE and ORDERED in Chambers at Miami, Florida on May ____, 2020.


                                            ________________________________
                                            ALAN FINE
                                            CIRCUIT COURT JUDGE
   Copies to: All Counsel of Record


   4850-7190-8540.1 099817.1063
